internal_revenue_service department of the treasury washington dc number release date index number third party communication none date of communication not applicable_person to contact ---------------------- id no ------------ telephone number -------------------- refer reply to cc psi b04 plr-134287-13 date date --------------------------- -------------------------------------- ----------------------------------------- ------------------------------- in re ----------------------------- legend settlor date trust ----------------- --------------------- ------------------------------------------------------------ --------------------------------------------------------------- ------------------------------------ ------------------------------------------------------------- trust ---------------------------------------------------------------------- state a state b corporate trustee court of state a ------------------------------------------------------------------------------------------- investment advisory committee x state a statute state a statute ------------ ------------ -------------------------------------- -------------------------------------------------- --------------------------------- ----- --------------------------------------------------------------- --------------------------------------------------------------- dear ------------ this letter responds to your authorized representative’s letter of date and other correspondence requesting generation-skipping_transfer gst tax rulings with respect to the proposed modifications of trust and trust the facts and representations submitted are summarized as follows settlor created trust during his lifetime as a revocable_trust trust became irrevocable at plr-134287-13 settlor’s death on date a date prior to date under article first paragraph b of trust the trust income is to be divided equally among settlor’s children and their issue on the principle of representation the issue of a deceased child is to take the deceased parent’s share equally among themselves trust will terminate on the expiration of a period ending twenty-one years after the death of the last survivor of those of settlor’s children and their issue who were living at the time of settlor’s death on termination the trustee is to i divide the trust principal among the persons then entitled to trust income in the proportions as the income is then being distributed and ii pay to each such person the share of principal to which he or she is thus entitled settlor created trust at his death the dispositive provisions of trust are virtually identical to those of trust under item iv paragraph b of trust the trust income is to be divided equally among settlor’s children and their issue on the principle of representation the issue of a deceased child are to take the deceased parent’s share equally among themselves trust will terminate on the expiration of a period ending twenty-one years after the death of the survivor of those of settlor’s children and their issue who were living at the time of settlor’s death on termination the trustee is to i divide the trust principal among the persons then entitled to trust income in such proportions as the income is then being distributed and ii pay to each such person the share to which he or she is thus entitled since settlor’s death trust and trust have been administered and construed in accordance with state a law corporate trustee is serving as the trustee it is represented that there have been no additions to trust and trust upon the approval of the court of state a_trust and trust will each be judicially modified as follows investment advisory committee item iii paragraph b of trust and item v-a paragraph b of trust will be modified to provide that the trustee shall exercise all investment powers only and exclusively upon the written direction of an investment advisory committee committee under item iii paragraph l of trust and item v-a paragraph l of trust the committee will be a self-perpetuating body initially comprised of five family members ie a chairperson and x other persons representing the x number of stipital branches of settlor’s issue under item iii paragraph l of trust and item v-a paragraph l of trust the committee will have the powers to a designate a third party to make investment decisions b remove and or name a successor trustee and c direct the trustee and the trustee shall act solely and exclusively upon such written direction with respect to the investment of any property real or personal forming a part of the trust estate plr-134287-13 item iii paragraph n of trust and item v-a paragraph n of trust will provide that when there is a vacancy in the trustee position the committee may appoint a successor trustee the committee may remove any trustee by a majority vote the successor trustee shall be a bank or trust company authorized to administer trusts and together with its parent and affiliate organizations have assets under management in excess of one billion dollars and capital surplus in excess of one billion dollars at the time of becoming trustee change_of situs item iii paragraph k of trust and item v-a paragraph k of trust will provide that the trustee shall have the power to transfer the administration of the respective trust to another jurisdiction upon any such transfer the trust may thereafter at the election of the trustee be administered under the laws of the jurisdiction to which it has been transferred in the case of trust paragraph k will state that in no event may the term of the trust continue beyond the period ending twenty-one years after the death of the last survivor of those of settlor’s children and their issue who are living at the time of settlor’s death in the case of trust paragraph k will state that in no event may the term of the trust continue beyond the period ending twenty-one years after the death of the survivor of those of settlor’s children and their issue who were living at the time of settlor’s death item iii paragraph o of trust and item v-a paragraph o of trust b will provide that the validity construction and effect of the provisions of the respective trust shall be governed by the laws of state a and the administration of the respective trust shall be governed and regulated according to and by the laws of state b paragraph o of each trust will provide that the situs of the respective trust shall be state b state a law under state a law judicial proceedings may be initiated by any person to determine any question arising in the administration of any trust state a statute if the principal place of administration becomes inappropriate for any reason the court may enter any order furthering efficient administration and the interests of beneficiaries including if appropriate removal of the trust to another state state a statute requested ruling you have asked us to rule that the proposed modifications of trust and trust to provide for i an investment advisory committee and ii change_of trust situs will not cause the trusts to lose their exempt status from gst tax plr-134287-13 law and analysis sec_2601 of the internal_revenue_code imposes a tax on every gst made after date a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest in property held in a_trust unless a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax of an interest in property to a skip_person under a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer regulations the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under paragraph b or of this section hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in this paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who plr-134287-13 occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in sec_26_2601-1 example provides as follows in grantor who was domiciled in state x executed an irrevocable_trust for the benefit of grantor’s issue naming a state x bank as trustee under the terms of the trust the trust is to terminate in all events no later than years after the death of the last to die of certain designated individuals living at the time the trust was executed the provisions of the trust do not specify that any particular state law is to govern the administration and construction of the trust in state x the common_law rule_against_perpetuities applies to trusts in a state y bank is named as sole trustee the effect of changing trustees is that the situs of the trust changes to state y and the laws of state y govern the administration and construction of the trust state y law contains no rule_against_perpetuities in this case however in view of the terms of the trust instrument the trust will terminate at the same time before and after the change in situs accordingly the change in situs does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the transfer furthermore the change in situs does not extend the time for vesting of any beneficial_interest in the trust beyond that provided for in the original trust therefore the trust will not be subject_to the provisions of chapter if in this example as a result of the change in situs state y law governed such that the time for vesting was extended beyond the period prescribed under the terms of the original trust instrument the trust would not retain exempt status in sec_26_2601-1 example considers the following situation in grantor established an irrevocable_trust for the benefit of grantor’s issue naming a plr-134287-13 bank and five other individuals as trustees in the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative costs the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter in this case trust and trust are exempt from the gst tax because the trusts were irrevocable on date and it is represented that no additions have been made to either trust after that date accordingly pursuant to b a and sec_26_2601-1 trust and trust are not subject_to gst tax further the proposed modifications of trust and trust to add an investment advisory committee are administrative in nature and under sec_26_2601-1 will not be considered to shift a beneficial_interest to a lower generation in the trusts or to extend the time for vesting of any beneficial_interest in the trusts beyond the period provided for in the original trusts see example of sec_26 b i e the trust agreements do not specify that any particular state law is to govern the respective trusts corporate trustee will petition the court of state a for permission to change the place of administration of the trusts to state b while the proposed modifications will provide that state b law will govern the administration of the trusts the termination dates will remain the same as provided by settlor under state a law consequently the proposed change in situs and governing law will not be considered to shift a beneficial_interest to a lower generation in the trusts or to extend the time for vesting of any beneficial_interest in the trusts beyond the period provided for in the original trusts accordingly based upon the facts submitted and representations made we conclude that the proposed modifications to provide for an investment advisory committee and to change the trust situs will not cause trust or trust to lose its exempt status from gst tax in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-134287-13 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes
